Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 1 of 36 PageID #: 42




                             “NO APPEARANCE"
   FINAL ORDER - DOE DEFAULT "NO APPEARANCE” & INQUEST - PARENT
                SUBMISSIONS - PENDENCY & MOOTNESS


                        Case Number:             189799

                        NYS Identifier Number    N/A

                        Student’s Name:
                        Student's



                        Date of Birth:

                        District:                02

                        Hearing Requested By:    Parent

                        Dates(s) of Hearing:     09/10/20

                        Actual Record Close Date: 11/27/20

                        Hearing Officer:         Edgar De Leon




                                           1
                                           1
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 2 of 36 PageID #: 43




Case No. 189799


              NAMES AND TITLES OF PERSONS WHO APPEARED

Name                    Title                        For         Date

“No Appearance"
"No Appearance”         N/A                          DOE         09/10/20


[CONFIDENTIAL]          Attorney                     PARENT      09/10/20 (T)
[CONFIDENTIAL]          Mother                       PARENT      09/10/20 (T)




                                      2
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 3 of 36 PageID #: 44




Case No. 189799

                  DOCUMENTATION ENTERED INTO RECORD

Number/Letter     Title                        Dated       For   # of Pages

      N/A         N/A                          N/A         DOE         N/A


      N/A         N/A                          N/A         PARENT      N/A


      N/A         N/A                          N/A         IHO         N/A




                                      3
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 4 of 36 PageID #: 45




Case No. 189799

          On October 8, 2019, I was appointed the Impartial Hearing Officer ("IHO")
                                                                            (“IHO”) to

conduct an impartial hearing pursuant to the Individuals with Disabilities Education Act

(“IDEA”), 20 USC § 1415(f)(3), Article 89 of the New York State Education Law, Part 200
("IDEA"),

of the Regulations of the New York State Commissioner of Education and Section 504 of

the Rehabilitation Act of 1973, concerning a dispute between the Parent of an

    student attending a private school and the New York City - Department of Education

(“DOE”) - District: 02, regarding the student's
("DOE")                               student’s special education program. I was appointed

after the recusal of at least one other IHO. After having adjournments granted at the

request of and with the consent of the parties, or for good cause, the impartial hearing

was held on September 10, 2020. The DOE did not appear at the hearing. (T-4-5) A list

of the persons who appeared via affidavits and the documents entered into evidence is

annexed hereto.

                                      BACKGROUND

                                                                                   (“DPC”)
          This case was initiated as the result of a written Due Process Complaint ("DPC")

filed by the student's
             student’s Parent's
                       Parent’s attorney(s), [CONFIDENTIAL] on or about September 27,

                                      (“NYC”) Case No. 189799. The Parent herein
2019, and carried under New York City ("NYC")

alleges that the student was denied a "free
                                      “free and appropriate public education"
                                                                   education” ("FAPE")
                                                                              (“FAPE”)

for the 2019-2020 school year. At the impartial hearing, the Parent request the following

relief:

          (a)   Payment by the NYC-DOE directly to the private school for the cost of Full

Tuition for the 2019-2020 extended school year; and

          (b)   Transportation Costs including a 1:1 travel nurse; and



                                              4
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 5 of 36 PageID #: 46




      (c)    Reconvene an Annual Review meeting for student.

      At the hearing, the Parent stated that her pendency application is based upon an

“operative placement”
"operative placement" argument that the program and services that were in effect at the

time of the DPC becomes the baseline for the student's pendency during the adjudication

of the DPC, which is at the private school sometime in July, rather than September of

2019. (T-9) Additionally, the Parent argues that the pendency placement offered by the

DOE, which the Parent contend there was none, but even assuming arguendo that DOE

would contend that it is IEP that was offered for the student for the 2019-2020 school year

serves as a pendency placement offer, that placement was not available and it was not

available as a result of the closure of the previous private school sometime in the middle

of March of 2020. (T-10)

       The Parent stated that the student was recommended for a 12-month school year,

he did not start until after the summer session. (T-10-1)

                           DOE’S DEFAULT - FAILURE TO APPEAR
             FINAL ORDER - DOE'S

           Parents’ DPC having
       The Parents'     having been duly filed
                               been duly filed pursuant to the Individuals with
                                               pursuant to

             Education Act
Disabilities Education Act ("IDEA"),
                           (“IDEA”), 20
                                     20 USC
                                        USC §
                                            § 1415(f)(3), Article 89
                                              1415(f)(3), Article 89 of
                                                                     of the
                                                                        the New
                                                                            New York
                                                                                York State
                                                                                     State

Education Law, Part 200 of the Regulations of the New York State Commissioner of

Education and Section 504 of the Rehabilitation Act of 1973; and

      Notice having been duly given to the DOE; and

                                        “impartial hearing"
       The matter having come on for an "impartial hearing” before this IHO on

September 10, 2020, and which time the DOE did not appear at the hearing (T-4-5) and

the Parent agreed to have this decision/order made on submission of oral arguments and

testamentary and documentary evidence; and




                                            5
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 6 of 36 PageID #: 47




       The Parent having appeared with her attorney(s), [CONFIDENTIAL], attorney

[CONFIDENTIAL] assigned and not having provided testimony via affidavit pursuant to 8

NYCRR 200.5[j][3][xii][f], but the DOE having defaulted by failing to appear at the hearing

(Id.); and

                                the Parent's
       The an inquest regarding the Parent’s alleged
                                             alleged damages and the relief she seeks,

and this
and this "Final
         “Final Order"
                Order” consented
                       consented to
                                 to by the Parent
                                    by the Parent based upon the
                                                  based upon the DOE's
                                                                 DOE’s default
                                                                       default and
                                                                               and her
                                                                                   her

arguments for
arguments for an
              an "Order
                 “Order on
                        on Pendency",
                           Pendency”, having been presented to this IHO on the record

as being in the best interest of the Parent; and

             DOE’S DEFAULT FOR FAILURE TO APPEAR AT THE HEARING
             DOE'S

       Whereas under the IDEA, the burden of persuasion in an administrative hearing is

placed upon the party seeking relief. (See Schaffer v. Weast, 546 U.S. at 59-62) On

August 15, 2007, the New York State Legislature amended the Education Law to place

the burden of proof upon the school district during an impartial hearing, except that a

parent seeking tuition reimbursement for a unilateral placement would continue to have

the burden of proof regarding the appropriateness of such placement. (See Educ. Law §

4404[1][c], as amended by Ch. 583 of the Laws of 2007) The amended statute took effect

for impartial hearings commenced on or after October 14, 2007. (SRO No. 08-016); and

       Whereas the DOE having failed to appear and submit any testamentary or

documentary evidence to meet it burden under the law (T-4-5); and

       Whereas the DOE failed to appear for the impartial hearing as scheduled, failed to

                  answer, or
file and serve an answer, or serve
                             serve a
                                   a "Prior
                                     “Prior Written
                                            Written Notice"
                                                    Notice” in
                                                            in this
                                                               this case.
                                                                    case. (See
                                                                          (See 20 U.S.C.

1415(f)(3)(e) and T-4-5); and




                                             6
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 7 of 36 PageID #: 48




               “Prior Written Notice"
       Whereas "Prior         Notice” meaning written statements developed in

accordance with Section 200.5(a) of the Regulations of the Commissioner of Education,

and provided to the parents of a student with a disability a reasonable time before the

school district proposes to or refuses to initiate or change the identification, evaluation, or

educational placement of the student or the provision of a free appropriate public

education to the student; and

       Whereas silence in a responsive pleading is an admission, or that a counterclaim

in federal practice is compulsory in the answer or deemed waived. (See New York

          4th Edition §§223 & 224, citing Federal Rules of Civil Procedure, Rule 13(a) &
Practice, 4th

Cummings v. Dresher, 18 N.Y.2d 105, 108, 271 N.Y.S.2d 976, 218 N.E.2d 688, 690

(1966) and additionally, as a general matter, the parties to an impartial hearing are

                                                                                    (“IHO”)
obligated to comply with the reasonable directives of the Impartial Hearing Officer ("IHO")

regarding the conduct of the impartial hearing. (SRO No. 05-026, 04-103 and 04-061);

and

       Whereas an IHO may require the parties to be present at the impartial hearing. (8

                            an IHO's
NYCRR 200.5(j)(3)(xiii) and an IHO’s order
                                     order to the Parent (here the DOE) to attend the

impartial hearing in order to be questioned is a reasonable directive that obligates the

agency to comply. (SRO No. 09-073); and

       Whereas the
       Whereas the parties'
                   parties’ appearance
                            appearance is
                                       is integral
                                          integral to
                                                   to the
                                                      the administration
                                                          administration of an impartial

hearing and at an impartial hearing, the IHO is authorized to administer oaths and to issue

subpoenas in connection with the administrative proceeding (8 NYCRR 200.5[j][3][iv]) and

the IHO may ask questions of attorneys or witnesses for the purposes of clarification or

completeness of the hearing record. (8 NYCRR 200.5[j][3][vii]); and




                                              7
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 8 of 36 PageID #: 49




       Whereas the Parents, school authorities, and their respective attorneys or

representatives, have an opportunity to present evidence, compel the attendance of

witnesses, and to confront and question all witnesses at the impartial hearing. (8 NYCRR

200.5[j][3][xii]) and the IHO may take direct testimony by affidavit in lieu of in-hearing

testimony, provided that the witness giving such testimony shall be made available for

cross-examination (8 NYCRR 200.5[j][3][xii][f]) and none of these processes can occur

without the participation of the parties; and

               an IHO's
       Whereas an IHO’s dismissal
                        dismissal of
                                  of a
                                     a DPC
                                       DPC with prejudice, or
                                                           or here
                                                              here the
                                                                   the DOE's
                                                                       DOE’s default
                                                                             default

for its failure to appear at the hearing, based on the failure of the party to prosecute or

appear at the hearing and comply with reasonable directives issued during the

proceeding, has been held appropriate under the circumstances of the case. (SRO No.

04-061); and

       Whereas the party who defaults in concedes only liability and not the amount of

“damages.” (See
"damages." (See CPLR
                CPLR § 3215, First Nat. Bank & Trust Co. v. Classic Collateral Corp.,

44 A.D.2d 868, 355 N.Y.S.2d 504 (1974), James v. Powell, 19 N.Y.2d 249, 279 N.Y.S.2d

10, 225 N.E.2d 741 (1967), McClelland v. Climax Hosiery Mills, 252 N.Y. 347, 169 N.E.

                     default constitutes
               DOE’s default
605 (1930) The DOE's         constitutes an
                                         an admission
                                            admission of
                                                      of liability,
                                                         liability, but not of
                                                                    but not of damages,
                                                                               damages,

which remains
which         the Parent's
      remains the Parent’s burden to prove.
                           burden to        (See Fed.
                                     prove. (See Fed. R.
                                                      R. Civ.
                                                         Civ. P.
                                                              P. 55
                                                                 55 &
                                                                    & City of New York

v. Mickalis Pawn Shop, LLC, 645 F.3d 114 at 128 [2d Cir. 2011]); and

                                   a party’s
       Whereas under New York law, a         failure to
                                     party's failure to show
                                                        show up at the
                                                             up at the scheduled
                                                                       scheduled time
                                                                                 time

for trial may entitle the opposing party to a default judgment. (CPLR § 3215(a); and




                                                8
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 9 of 36 PageID #: 50




       Whereas here, the DOE did not appear at the hearing or proffer any evidence that it

has offered the student a FAPE, this amounting to a tacit concession that the agency did not

offer the student a FAPE; and

       Whereas although it would be fundamentally unfair to allow either party to rely

solely on the submission of documents in meeting its burden under law, where those

documents are rife with double, triple and even unidentified hearsay sources, that cannot

be cross examined; and

       Whereas while compliance with technical rules of evidence is not required in

administrative hearings, under certain circumstances, the receipt of hearsay evidence

may be so prejudicial as to have a tendency to deprive a party of fair hearing. (See Strain

v. Sarafan, 57 A.D.2d 525, 393 N.Y.S.2d 572, N.Y.A.D. (1977), where the hearsay

testimony
testimony was of
              of vital            and should
                 vital importance and should have been subjected
                                                       subjected to cross-examination

by the
by     petitioner…the petitioner
   the petitioner...the petitioner was
                                   was deprived of a meaningful
                                       deprived of   meaningful hearing, Dukes v. New

York City Housing Authority, 63 A.D.2d 690, 404 N.Y.S.2d 889, N.Y.A.D. (1978), holding
                                                                               holding

that the excessive reliance on hearsay
                               hearsay evidence effectively
                                                effectively denied
                                                            denied petitioner the right to

cross-examine adverse witnesses, Claim of Evans, 254 A.D.2d 564, 678 N.Y.S.2d 696,

N.Y.A.D. (3 Dept. 1998), (where in an unemployment compensation proceedings,

administrative law
administrative law judge
                   judge (‘ALJ”) properly exercised
                         CAW, properly    exercised discretion
                                                    discretion to exclude hearsay
                                                               to exclude hearsay

evidence to
evidence    protect employer's
         to protect employer’s fundamental right of
                               fundamental right of cross-examination, where claimant

proffered written hearsay
                  hearsay statement, authored by acquaintance of
                                     authored by              of the employer’s
                                                                     employer's

president, which allegedly
                 allegedly indicated that claimant did
                                                   did not resign but was fired, but the

acquaintance failed
             failed to answer subpoena directing him to testify at hearing, thereby
                                                                            thereby

denying employer the opportunity
                     opportunity to cross-examine him on the statement, and Alvarado




                                             9
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 10 of 36 PageID #: 51



                                                          st
v. State of New York, 110 A.D.2d 583, 488 N.Y.S.2d 177 (1
                                                       (1st  Dept. 1985), holding that a

license suspension hearing against a boxer and his managers was faulty because of
                                     boxer and                                 of a

     of an opportunity
lack of    opportunity “to
                       "to cross-examine certain witnesses whose reports were introduced

                                                     of SAPA Section 306, subd. (3).”
into evidence without their testifying, in violation of                         (3)." (Id. at

585, 488 N.Y.S.2d
         N.Y.S.2d at 179); and

       Whereas here the DOE did not appear at the hearing, did not present a case-in-

chief and made no substantive effort to controvert the testamentary and documentary

evidence submitted by the Parent and the credibility of the testamentary and

documentary evidence was not rebutted by the agency and the documentary evidence is

clearly relevant and material to the issues to be determined; and

                          Parent’s application for pendency submitted in this case to be
       Whereas I find the Parent's

credible, completely uncontroverted and conclusive in this case; and

                                   DOE’s failure to present a case at the hearing is a
       Whereas as noted above, the DOE's

concession that it denied the student a FAPE and that the Parent is entitled to the relief

she seeks and this leaves, as the primary issue to be resolved through impartial hearing,

what relief and/or compensatory education remedy, if any, is available and appropriate to

remediate the denial of a FAPE. (SRO No. 17-033); and

       Whereas it is noted that the DOE was required under the due process procedures

set forth in New York State law, to address its burdens in the due process hearing context

by describing its views, based on a fact-specific inquiry set forth in an evidentiary record,

regarding an appropriate relief and/or compensatory education remedy that most

reasonably and efficiently could place the student in the position that he would have been

but for the denial of a FAPE. (See Doe v. E. Lyme Bd. of Educ., 790 F.3d 440, 457 [2d




                                             10
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 11 of 36 PageID #: 52




Cir. 2015], cert. denied, 136 S. Ct. 2022 [2016], quoting Reid v. Dist. of Columbia, 401

F.3d 516, 524 [D.C. Cir. 2005] [noting that the "'ultimate award
                                                           award [of
                                                                 [of compensatory

education]
education] must be reasonably calculated
                              calculated to provide the educational
                                                        educational benefits that likely
                                                                                  likely

would have accrued from special
would                   special education services the school
                                                       school district should
                                                                       should have

supplied in the first place"']);
supplied              place'"]); and

       Whereas when, as here, the DOE does not appear and present any case at the

hearing, the hearing process essentially becomes an "inquest"
                                                    “inquest” as to the appropriate relief;

and

       Whereas the DOE has conceded liability by failing to present a case and meet its

burden under the law because New York State law has placed the burden of production

and persuasion at an impartial hearing on the school district, unlike states which align the

burden of production and persuasion consistent with Schaffer v. Weast, 546 U.S. 49, 58-

62 [2005]; and

                                                              DOE’s position regarding the
       Whereas it is not an IHO's responsibility to craft the DOE's

primary issue in the case, for the denial of FAPE and the undersigned finds that the DOE

failed to adhere to the requirements of the law, has denied the student in this case a

FAPE and that the Parent is entitled to the relief she has requested; and

                            PARENT’S REQUEST FOR RELIEF
                            PARENT'S

       Whereas when turning to the question of whether the DOE should be required to

reimburse and/or pay for the private educational services and relief requested for the

student, because the services offered by the DOE were inadequate or inappropriate, and

the relief sought and services selected by the Parents are appropriate and equitable

                           Parent’s claim (Burlington, Florence and Cerra, Supra), the
considerations support the Parent's




                                            11
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 12 of 36 PageID #: 53




Parent need only demonstrate that the requested services are specially designed to meet

the unique needs of the student, supported by such services as are necessary to permit

her to benefit from the instruction. (See Gagliardo, 489 F.3d at 112; see Frank G., 459

F.3d at 364-65); and

      Whereas a private school placement must be "proper under the Act." (See Carter,

510 U.S. at 12, 15 and Burlington, 471 U.S. at 370), i.e., the private school offered an

educational program which met the student's special education needs. (See Gagliardo,

489 F.3d at 112, 115; Walczak, 142 F.3d at 129 and Matre'ek,
                                                   Matrejek, 471 F. Supp. 2d at 419);

and

      Whereas a Parent's failure to select a program approved by the State in favor of

an unapproved option is not itself a bar to reimbursement. (See Carter, 510 U.S. at 14);

and

      Whereas the private school need not employ certified special education teachers

or have its own IEP for the student. (See Carter, 510 U.S. 7; SRO No. 08-085; 08-025;

08-016; 07-097; 07-038; 02-014 and 01-105); and

      Whereas the Parents also need not show that the placement provides every

special service necessary to maximize the student's potential. (See Frank G., 459 F.3d

at 364-65) and when determining whether the parents' unilateral placement is

appropriate, "[u]ltimately, the issue turns on" whether that placement is "reasonably

calculated to enable the child to receive educational benefits." (See Frank G., 459 F.3d

at 364; see Gagliardo, 489 F.3d at 115 [citing Berger v. Medina City Sch. Dist., 348 F.3d

513, 522 [6th Cir. 2003] [stating "evidence of academic progress at a private school does




                                           12
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 13 of 36 PageID #: 54




not itself establish that the private placement offers adequate and appropriate education

under the IDEA"]]); and

       Whereas there is no request for compensatory educational services in this case, but

as stated
as stated below, the DOE's
          below, the DOE’s failure
                           failure to
                                   to address,
                                      address, its delay and/or its failure to implement

“pendency” justifies an award of compensatory services, and an IHO cannot determine the
"pendency'

amount of compensatory education that a student requires unless the record provides him

                “insight about
with sufficient "insight about the
                               the precise types of
                                   precise types of education
                                                    education services
                                                              services the
                                                                       the student needs to

progress.”
progress." (Mary McLeod Bethune Day Acad. Pub. Charter Sch., 555 F. Supp. 2d 130, 50

IDELR 134 [D.D.C. 2008] citing Branham v. District of Columbia, 427 F.3d 7, 44 IDELR 149

[D.C. Cir. 2005]); and

       Whereas pertinent findings to enable an IHO to tailor the ultimate award to the

student’s unique
student's        needs should
          unique needs should include
                              include the
                                      the nature
                                          nature and
                                                 and severity
                                                     severity of
                                                              of the
                                                                 the student's
                                                                     student’s disability,
                                                                               disability, the
                                                                                           the

student’s specialized educational needs, the link between those needs and the services
student's

requested, and
requested, and the
               the student's
                   student’s current educational abilities. (See Branham v. District of

Columbia, 427 F.3d 7, 44 IDELR 149 [D.C. Cir. 2005], see also Mary McLeod Bethune Day

Acad. Pub. Charter Sch., 555 F. Supp. 2d 130, 50 IDELR 134 [D.D.C. 2008]); and

                                            “propos[ing] a
       Whereas the Parent has the burden of "propos[ing] a well-articulated
                                                           well-articulated plan that reflects

the student's
the student’s current
              current education abilities and needs and is supported by the record."
                                                                            record.” (See

Phillips v. District of Columbia, 2010 WL 3563068, at *6, 55 IDELR 101 [D.D.C. Sept. 13,

                                                             Campus v.
2010] quoting Friendship Edison Pub. Charter Sch. Collegiate Campus v. Nesbitt
                                                                       Nesbitt ("Nesbitt
                                                                               (“Nesbitt

II”),
E  .), 583 F. Supp. 2d 169, 172, 51 IDELR 125 [D.D.C. 2008]); and

       Whereas the record in this case is completely uncontroverted by the DOE and

supports a finding that the Parent is entitled to the relief sought as indicated below (supra)




                                             13
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 14 of 36 PageID #: 55




and it is unfortunate that the agency forced the Parent in this case to bring the matter to a

hearing, when it offered no evidence that it provided the student with a FAPE and then did

                                            Parents’ assertion regarding the appropriateness
not appear at the hearing and challenge the Parents'

of the relief sought; and

       Whereas the DOE did not initiate this impartial hearing (DPC); and

       Whereas to demonstrate the appropriateness of the relief sought, the Parent need

only demonstrate that the placement provides educational instruction specially designed

to meet the unique needs of the student, supported by such services as are necessary to

permit the student to benefit from instruction. (See Gagliardo, 489 F.3d at 112; see Frank

G., 459 F.3d at 364-65); and

       Whereas in the absence of evidence demonstrating that the Parent has failed to

cooperate in the development of the IEP or otherwise engaged in conduct that precluded

the development of an appropriate IEP, or failed to give proper notice, equitable

considerations generally support a claim of the relief sought by the Parent, including but

not limited to tuition reimbursement. (SRO No. 04-049); and

                                                                          Parent’s
       Whereas there being nothing in the record consisting solely of the Parent's

                                  “Order on Pendency'
uncontroverted application for an "Order    Pendency” that sustains a finding that the

Parents have not cooperated with the CSE; and

                                                                               Parent’s
       Whereas the DOE having failed to appear waived its right to contest the Parent's

application for pendency and/or to cross examine the Parent by failing to appear at the

hearing (T-4-5); and




                                             14
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 15 of 36 PageID #: 56




                   Parent’s application for an "Order
       Whereas the Parent's                    “Order on Pendency'
                                                         Pendency” is completely and

unequivocally uncontroverted and need not be repeated herein in their entirety as they

are annexed hereto for the benefit of the reader; and

                        ORDER ON PENDENCY ON DEFAULT

       Whereas the DOE has failed to appear at the hearing and defaulted on its statutory

obligations regarding
obligations regarding "pendency'
                      “pendency” and
                                 and a
                                     a hearing
                                       hearing "on
                                               “on the
                                                   the merits";
                                                       merits”; and
                                                                and

       Whereas the IDEA and the New York State Education Law require that a student

remain in his or her then current educational placement, unless the student's parents and

the board of education otherwise agree, during the pendency of any proceedings relating

to the identification, evaluation or placement of the student. (See 20 U.S.C. § 1415[j];

Educ. Law §§ 4404[4], 4410[7][c]; 34 C.F.R. § 300.518[a]; 8 NYCRR 200.5[m]; see also

Student X. v. New York City Dep't of Educ., 2008 U.S. Dist. LEXIS 88163, 108 LRP 62802

(E.D.N.Y. Oct. 30, 2008); SRO No. 08-061, 08-050, 08-009, 08-003, 08-001, 07-095 and

07-062); and

       Whereas "pendency"
       Whereas “pendency” has the effect of an automatic injunction, and the party

requesting it need not meet the requirements for injunctive relief such as irreparable harm,

likelihood of success on the merits, and a balancing of the hardships. (See Zvi D. v.

Ambach, 694 F.2d 904, 906 [2d Cir. 1982]; Wagner v. Bd. of Educ., 335 F.3d 297, 301

[4th Cir. 2003] and Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 [3d Cir. 1996]); and

       Whereas the purpose of the pendency provision is to provide stability and

consistency in the education of a student with a disability and "strip schools of the

unilateral authority they had traditionally employed to exclude disabled students . . . from

school." (See Honig v. Doe, 484 U.S. 305, 323 [1987]; Evans v. Bd. of Educ., 921 F.




                                            15
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 16 of 36 PageID #: 57




Supp. 1184, 1187 [S.D.N.Y.1996], citing Bd. of Educ. v. Ambach, 612 F. Supp. 230, 233

[E.D.N.Y. 1985]); and

       Whereas the pendency provision does not mean that a student must remain in a

particular site or location. (See Concerned Parents and Citizens for the Continuing Educ.

at Malcolm X Pub. Sch. 79 v. New York City Bd. of Educ., 629 F.2d 751 [2d Cir. 1980];

SRO No. 07-125, 07-076, 05-006 and 99-90), or at a particular grade level. (See SRO

No. 03-032 and 95-16); and

       Whereas under the IDEA, the pendency inquiry focuses on identifying the student's

then current educational placement. (See Mackey v. Bd. of Educ., 386 F.3d 158, 163 [2d

Cir. 2004], citing Zvi D., 694 F.2d at 906); and

       Whereas although not defined by statute, the phrase "then current placement" has

been found to mean the last agreed upon placement at the moment when the due process

proceeding is commenced. (See Murphy v. Bd. of Educ., 86 F. Supp. 2d 354, 359

[S.D.N.Y. 2000] aff'd, 297 F.3d 195 [2002]; SRO No. 01-013 and 00-073); and

       Whereas the U.S. Department of Education has opined that a student's then

current placement would "generally be taken to mean current special education and

related services provided in accordance with a child's most recent [IEP]." (See Letter to

Baugh, 211 IDELR 481 [OSEP 1987] and Susquenita Sch. Dist. v. Raelee, 96 F.3d 78,

83 [3d Cir. 1996]); and

       Whereas, however, if there is an agreement between the parties on placement

during the proceedings, it need not be reduced to a new IEP, and it can supersede the

prior unchallenged IEP as the then current placement. (See Evans, 921 F. Supp. at 1189




                                             16
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 17 of 36 PageID #: 58




n.3; Bd. of Educ. v. Schutz, 137 F. Supp. 2d 83 [N.D.N.Y. 2001] aff'd, 290 F.3d 476, 484

[2d Cir. 2002], see also Letter to Hampden, 49 IDELR 197[OSEP 2007]); and

                                                   officer's decision may establish a
      Whereas a prior unappealed impartial hearing officers

student's current educational placement for purposes of pendency. (See Student X.,

2008 U.S. Dist. LEXIS 88163, 108 LRP 62802; Letter to Hampden, 49 IDELR 197 [OSEP

2007]; SRO No. 08-050, 08-009, 07-140 and 07-134); and

      Whereas the Second Circuit has proffered three possible definitions of "then

current educational placement":    (1) the placement described in the student's most

recently implemented IEP; (2) the operative placement actually functioning at the time

when the pendency provision of the IDEA was invoked; and (3) the placement at the time

of the previously implemented IEP. (See Mackey, 386 F.3d at 163, citing Thomas v.

Cincinnati Bd. of Educ., 918 F.2d 618, 625 [6th Cir. 1990] [emphasis added], see also

SRO No. 05-006); and

      Whereas the purpose of the pendency provision is to provide stability and

consistency in the education of a student with a disability. (See Honig, 484 U.S. 305);

and

      Whereas the provision "protect[s] the educational status quo of the student while

the parents and the school fight out the legalities of the placement and the provision is

student focused, not school district or parent focused." (See Cosgrove v. Bd. of Educ.,

175 F. Supp. 2d 375, 391 [N.D.N.Y. 2001]); and

      Whereas the preservation of the status quo guarantees that the student remains

in the last placement that the parent and the district agreed to be appropriate. (See

Verhoeven v. Brunswick Sch. Comm., 207 F.3d 1, 10 [1st Cir. 1999] and Sanford Sch.




                                           17
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 18 of 36 PageID #: 59




Comm. v. Mr. and Mrs. L, 2001 WL 103544, at *9 [D. Me. Feb. 1, 2001]), see also

Verhoeven, 207 F.3d at1, 9-11 [noting
                              [noting the policy behind
                                                 behind the IDEA's pendency
                                                                   pendency provision

supports an interpretation of
                           of "current educational
                                       educational placement"
                                                   placement" that excludes temporary

placements], Leonard v. McKenzie, 869 F.2d 1558, 1564 [D.C. Cir. 1989] [finding that the

student's private school
                  school placement, originally contemplated to last only one year, did
                                                                                   did not

constitute his "current educational
                        educational placement"
                                    placement" for pendency
                                                   pendency purposes once that year

ended], SRO No. 07-095 and 07-062); and

      Whereas if neither of the parties appeals the impartial hearing officer's interim

decision, that interim decision becomes final and binding on the parties. (See 34 C.F.R.

§ 300.514; 8 NYCRR 200.5[k]; SRO No. 08-073, 08-025, 08-013, 07-050, 07-026, 06-

092, 06-085, 04-024, 03-108 and 02-100); and

      Whereas an impartial hearing officer must confine his analysis to the evidence

contained in the hearing record and must cite to relevant facts in the hearing record. (See

8 NYCRR 200.5[j][5][v] and SRO No. 08-064, 08-043, 08-037, 08-028, 07-031 and 07-

090); and

                             UNILATERAL PLACEMENTS
                                                                           nd
      Whereas on May 18, 2020, the United States Court of Appeal for the 22nd Circuit, in

Case Nos.: No. 19-1662-cv and 19-1813-cv, in deciding whether Parents who unilaterally

enroll their child in a new private school
                                    school and
                                           and challenge
                                               challenge the
                                                         the adequacy
                                                             adequacy of
                                                                      of the
                                                                         the child's
                                                                             child’s IEP
                                                                                     IEP

are entitled to public funding for the new school during the pendency of the IEP dispute,

on the basis that the educational program being offered at the new school is substantially

similar to the program that was last agreed upon by the Parents and the school district

and was offered at the previous school, on a de novo review, held that such Parents are




                                            18
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 19 of 36 PageID #: 60




not entitled to public funding because it is the school district, not the Parents, who has the

authority to
authority to decide
             decide how
                    how a
                        a child's
                          child’s last agreed-upon educational program is to be provided
                                  last agreed-upon

at public
at        expense during
   public expense during the
                         the pendency of the
                             pendency of the child's
                                             child’s IEP
                                                     IEP dispute;
                                                         dispute; and

       Whereas the Court stated that the IDEA does not require the City to fund such a

unilateral placement during the pendency of their IEP dispute and that Parents unilaterally

place their children the Parents do so at their own financial risk; and

       Whereas the Court reaffirmed that the IDEA does not authorize a school district to

recoup payments made for educational services pursuant to the stay put provision; and

                   Court further
       Whereas the Court further stated
                                 stated that
                                        that "then-current
                                             “then-current educational
                                                           educational placement” in the
                                                                       placement" in the

stay-put provision typically refers
         provision typically refers to
                                    to the
                                       the child's
                                           child’s last
                                                   last agreed-upon
                                                        agreed-upon educational program

before the Parent
before the Parent requested
                  requested a
                            a due process hearing
                              due process hearing to
                                                  to challenge
                                                     challenge the
                                                               the child's
                                                                   child’s IEP,
                                                                           IEP, and
                                                                                and that
                                                                                    that

under the IDEA, an initial placement is made by the school district upon the consent of

the Parent,
the Parent, but a child's
            but a child’s educational
                          educational placement
                                      placement (or
                                                (or program) may be
                                                    program) may be changed if, for

example, the school district and the Parents agree on what the new placement should be,

                    finds the
or if an IHO or SRO finds the parents’ new placement
                              parents' new           to be
                                           placement to    appropriate by
                                                        be appropriate    adjudicating
                                                                       by adjudicating

        dispute in
the IEP dispute in the
                   the Parents'
                       Parents’ favor,
                                favor, and
                                       and the
                                           the school
                                               school district chooses not
                                                      district chooses not to
                                                                           to appeal
                                                                              appeal the
                                                                                     the

decision; and

               implicit in
       Whereas implicit in the
                           the concept
                               concept of
                                       of "educational
                                          “educational placement” in the
                                                       placement" in the stay-put
                                                                         stay-put provision

(i.e., a pendency placement) is the idea that the Parents and the school district must

agree either
agree either expressly
             expressly or
                       or as
                          as impliedly
                             impliedly by law to
                                       by law to a
                                                 a child's
                                                   child’s educational
                                                           educational program;
                                                                       program; and

       Whereas the Court further stated that the stay-put provision does not guarantee a

                        “the right
child with a disability "the right to
                                   to remain
                                      remain in
                                             in the
                                                the exact
                                                    exact same
                                                          same school
                                                               school with the exact same

service providers while his administrative and judicial proceedings are pending. Instead,




                                             19
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 20 of 36 PageID #: 61




it guarantees only the same general level and type of services that the . . . child was

receiving.”; and
receiving.";

       Whereas it is the City, not the Parents, that is authorized to decide how (and where)

              pendency services
    students’ pendency
the students'          services are
                                are to
                                    to be
                                       be provided;
                                          provided; and

       Whereas the school district has a preexisting and independent authority to

                                                                            “[i]t is
determine how to provide the most-recently-agreed-upon educational program. "[i]t is up
                                                                                     up

to the
to the school
       school district,"
              district,” not
                         not the
                             the Parent,
                                 Parent, "to
                                         “to decide
                                             decide how
                                                    how to
                                                        to provide that educational
                                                           provide that educational program
                                                                                    program

[until the
[until the IEP
           IEP dispute
               dispute is
                       is resolved],
                          resolved], so
                                     so long
                                        long as
                                             as the
                                                the decision
                                                    decision is
                                                             is made
                                                                made in
                                                                     in good
                                                                        good faith."
                                                                             faith.” (Citing
                                                                                     (Citing

T.M., 752 F.3d at 171 (citing Concerned
                              Concerned Parents, 629 F.2d
                                                     F.2d at 756); and

       Whereas the Court goes on to state that if a Parent disagrees with a school

district’s decision
district's          on how
           decision on how to
                           to provide a child's
                              provide a child’s educational
                                                educational program, the Parent
                                                            program, the Parent has
                                                                                has at
                                                                                    at least
                                                                                       least

                                                                                  decision
                                                                       district’s decision
three options under the IDEA: (1) The Parent can argue that the school district's

unilaterally modifies
unilaterally modifies the
                      the student's
                          student’s pendency
                                    pendency placement and the
                                             placement and the parent could invoke
                                                               parent could invoke the
                                                                                   the

stay-put provision to prevent the school district from doing so; (2) The Parent can

determine that the agreed-upon educational program would be better provided

somewhere else
somewhere else and
               and thus
                   thus seek
                        seek to
                             to persuade the school
                                persuade the school district
                                                    district to
                                                             to pay
                                                                pay for
                                                                    for the
                                                                        the program’s
                                                                            program's

new services on a pendency basis; or (3) The Parent can determine that the program

would be better provided somewhere else, enroll the child in a new school, and then seek

retroactive reimbursement from the school district after the IEP dispute is resolved; and

                    the Parent
       Whereas what the Parent cannot
                               cannot do
                                      do is
                                         is determine
                                            determine that
                                                      that the
                                                           the child's
                                                               child’s pendency
                                                                       pendency

placement would be better provided somewhere else, enroll the child in a new school,

and then invoke the stay-put provision to force the school district to pay for the new

school’s services
school's services on
                  on a
                     a pendency basis; and
                       pendency basis;




                                            20
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 21 of 36 PageID #: 62




       Whereas to hold otherwise would turn the stay-put provision on its head, by

                                   district’s authority to determine how pendency services
effectively eliminating the school district's

should be provided; and

       Whereas, however, the Court specifically did not consider, much less resolve, any

question presented where the school providing the child's
                                                  child’s pendency services is no longer

available and the school district either refuses or fails to provide pendency services to the

child; and

       Whereas, nevertheless, the Court noted that it makes sense that it is the party

generally responsible for paying a student's
                                   student’s agreed-upon educational program - here, the

City - who determines how the pendency services are to be provided, for two reasons: (i)

public funding for pendency services can never be recouped; and (ii) the cost of

educational services in schools can vary dramatically; and

                                   “pendency” is stated to be the student's
       Whereas where the basis for "pendency"                     student’s "operative
                                                                            “operative

placement”
placement" at the time when the IEP proceedings were initiated, the Court held that

argument fails for all of the reasons stated above; and

       Whereas a Parent cannot unilaterally transfer his or her child and subsequently

                                              school’s services must be funded on a
initiate an IEP dispute to argue that the new school's

pendency basis because that argument effectively renders the stay-put provision

                                                                              student’s
meaningless by denying any interest of a school district in resolving how the student's

agreed-upon educational program must be provided and funded; and

                                                                             “operative
       Whereas the Court further noted that it bears recalling that the term "operative

placement”
placement" has its origin in cases where the school district attempts to move the child to

                         Parents’ consent, or where there is no previously implemented
a new school without the Parents'




                                             21
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 22 of 36 PageID #: 63




IEP so that the current placement provided by the school district is considered to be the

pendency placement for purposes of the stay-put provision; and

       Whereas in the case at bar, the student was previously attending a private school

            “unilaterally” placed in his current private school for the 2019-2020 school
and was not "unilaterally"

year; and

                                        student’s private services are ultimately
       Whereas the issue of whether the student's

appropriate or inappropriate for the student, is not one that I find the law as cited above,

requires be determined for the purposes of "pendency'
                                           “pendency” because if it is ultimately found to

be inappropriate, the fault lies with the Parent who placed the student at his private school

and/or services, and not the DOE; and

       Whereas it is unquestionable that the student's
                                             student’s application for pendency at his

                                                                       “operative
current private services is uncontroverted and found to constitute his "operative

placement”
placement" at the time that the Parents in this case invoked their right to pendency in the

DPC (supra); and

       Whereas it is uncontroverted that the student received the placement and services

sought at another private school during the 2018-2019 school year, and as such I find

         student’s current private school and services thereat are "substantially
that the student's                                                 “substantially similar"
                                                                                  similar” to

    student’s previous private services and that the Parent is entitled to an "order
the student's                                                                 “order on

Pendency” recognizing the student's
Pendency'                 student’s current private school and services thereat as the

student’s "pendency"
student's “pendency” placement in this case; and

                          DOE’S FAILURE TO IMPLEMENT “PENDENCY”
COMPENSATORY SERVICES FOR DOE'S                      "PENDENCY"




                                             22
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 23 of 36 PageID #: 64




                    “Order on Pendency'
       Whereas this "Order    Pendency” is retroactive from the date the Parents filed

their DPC, September 27, 2019, throughout almost the entirety of the 10-month 2019-

2020 school year that ended on June 26, 2020; and

       Whereas the Second Circuit has repeatedly emphasized that a child is entitled to

compensatory education when the district fails to implement pendency. (See Toth v.

       Dep’t. of Educ., 720 Fed. Appx. at *51 (2d Cir. 2018); see also Doe v. E. Lyme Bd.
N.Y.C. Dep't.

of Educ., 790 F.3d 440, 456 (2d Cir. 2015) (reversing district court award
                                                                     award that would
                                                                                would

“undermine
"undermine the IlDEA's]
               [IDEA’s] stay-put provision by giving the [school district] an incentive to
                                                         [school district]

                    obligation.'), cert. denied, 136 S. Ct. 2022 (2016); Dervishi v. Stamford
ignore the stay-put obligation.”),

Bd. of Educ., 653 Fed. Appx. 55, 2016 WL 3548246, at *2 (2d Cir. June 27,

2016)(summary order)(same; remanding to district court to award
                                                          award missed
                                                                missed services under

                                Dep't. of Educ., 2008 WL 4890440, at *23-26;
pendency); Student X. v. N.Y.C. Dept.                                *23–26; Burr v.

Ambach, 863 F.2d at 1078 (2d Cir.1988) (awarding compensatory relief
                                                              relief for delays in

                                                                       aff’d on recon.
hearing process), vacated sub nom. Sobol v. Burr, 492 U.S. 902 (1989), aff'd

sub nom, Burr by Burr v. Sobol, 888 F.2d 258 (2d Cir. 1989); see SRO No. 18-135, at 15,

18 (remanding to IHO to determine compensatory
                                  compensatory education for
                                                         for denial
                                                             denial of
                                                                    of FAPE
                                                                       FAPE and
                                                                            and to

                                 for failure to implement pendency); SRO 15-123, at 7-
calculate compensatory education for                                                7–

             and remanding; “The
8 (reversing and            "The parent asserts that the IHO erred
                                                             erred in dismissing the

         of the parent's claims regarding the 2013-14 school
entirety of                                                  year as moot. I agree…
                                                      school year            agree... it is

generally
generally accepted                  compensatory education or
          accepted that a claim for compensatory           or additional
                                                              additional services

presents a live controversy…”);
                controversy..."); and




                                             23
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 24 of 36 PageID #: 65




                              DOE’s position in this case is totally without merit because
      Whereas I find that the DOE's

the agency failed to hear at the scheduled hearing and defaulted on its statutory

                      “pendency” and an "impartial
obligations regarding "pendency'        “impartial hearing on the merits";
                                                                  merits”; and

                             DOE’s unreasonable delay in delaying the
      Whereas because of the DOE's

implementation of pendency, I award the Parent the same services, in the same amounts

as indicated below, as compensatory and/or makeup services, retroactive to the first day

       student’s 12-month 2019-2020 school year; and
of the student's

                                   FUTURE RIGHTS

      Whereas for the reasons stated below, I further find that the "Order
                                                                    “Order on Pendency"
                                                                              Pendency”

issued in this case, effectively renders the case on the merits moot and also find that any

                          “mootness” because a finding on the merits is necessary to
objection to a finding of "mootness"

              student’s future rights, perhaps regarding "pendency",
establish the student's                                  “pendency”, is without merit,

because it is well established in the law that these cases are considered a "snapshot
                                                                            “snapshot in

time” limited to the school year at issue and the issues raised in the Parents'
time"                                                                  Parents’ DPC. (See

SRO No. 03-011, citing Roland M. v. The Concord School Committee, 910 F.2d. 983 at

922 [1st Cir. 1990]); and

      Whereas Mere speculation as to what may happen in the future is not a proper

concern in this matter; and

                                    ENFORCEMENT

      Whereas should there be an appeal of this decision or should the DOE refuse to

make payments pursuant to this Order on Pendency, is a possibility that is not of the

moment or germane to this proceeding because IHOs do not have enforcement powers;

and




                                            24
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 25 of 36 PageID #: 66




      Whereas it is well settled that the enforcement of an IHO's order or an agreement

between the parties can properly be sought by filing an administrative complaint with the

State Education Department's Office of Vocational and Educational Services for

Individuals with Disabilities (VESID) pursuant to applicable federal and state regulations,

or in federal court under 42 U.S.C. § 1983. (See 34C.F.R. §§ 300.151-300.153, 8 NYCRR

200.5[l], A.T. v. New York State Educ. Dep't., 1998 WL 765371, at *7(E.D.N.Y. 1998),

Blazejewski v. Bd. of Educ., 560 F. Supp. 701 (W.D.N.Y. 1983), SRO Nos.: 06-130, 04-

                                                                                   (2nd
085 & 99-004), see also A.R. v. New York City Dep't of Educ., 407 F.3d 65, 78 n.13 (2nd

Cir. 2005) (noting that IHOs have no enforcement mechanism of
                                                           of their own), SRO Nos.:

04-100 & 04-007 (recognizing that enforcement of
                                              of prior
                                                 prior orders of
                                                              of an IHO and/or
                                                                        and/or a SRO

are not properly determined by
        properly determined by a SRO), SRO No.: 03-071 (holding that petitioner's

enforcement remedies include judicial
                              judicial enforcement pursuant to CPLR Article 78, an

action in federal
          federal court, or
                         or VESID
                            VESID administrative complaint procedure), SRO No. 01-086

(holding that petitioner's enforcement request was not properly before a SRO; petitioner's

remedy
remedy was to seek judicial
                   judicial enforcement of
                                        of the IHO's tuition reimbursement award), SRO

No. 99-4, (holding that respondent's remedy
                                     remedy was to seek enforcement in state or federal
                                                                                federal

court, citing Blazeiewski,
              Blazejewski, 560 F. Supp. 701, A.T., 1998 WL 765371) and SRO Nos.: 06-

044, 02-086, 04-006, 02-011 & 97-64); and

                                      MOOTNESS

                  “Order on Pendency'
      Whereas the "Order    Pendency” and its accompanying award of compensatory

services herein entitles the Parents to receive either reimbursement for and/ or direct

payment of the student's
               student’s private school tuition and services thereat, from the beginning

       student’s 12-month 2019-2020 school year, to the date of this order, which covers
of the student's




                                            25
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 26 of 36 PageID #: 67




                    student’s 12-month 2019-2020 school year at his current private school;
the entirety of the student's

and

       Whereas it is noted that the Parent in this case will now receive under pendency

                                                                               student’s 12-
all of the relief she sought at the impartial hearing, for the entirety of the student's

month 2019-2020 school year at issue and which has now expired.

       Whereas this raises the question of whether the instant matter has been rendered

moot by the passage of time; and

       Whereas upon careful consideration of the evidence in the hearing record I find

that regardless of the merits of a decision concerning whether the DOE offered the

student a FAPE for the 2019-2020 school year, no further meaningful relief may be

granted to the Parent because she will receive all of the modified relief sought pursuant

   “pendency”, and thus, the Parent's
to "pendency",               Parent’s case has now been rendered moot; and

       Whereas in addition, careful consideration of the District Court's decision rendered

in V.S., 2011 WL 3273922, as discussed further below, does not compel a different result

because the dispute between the parties must at all stages be "real
                                                              “real and live,"
                                                                        live,” and not

“academic,” or it risks becoming moot. (See Lillbask v. State of Conn. Dep't
"academic,"                                                            Dep’t of Educ.,

                   (2nd Cir. 2005), Patskin v. Bd. of Educ., 583 F. Supp. 2d 422, 428
397 F.3d 77, 84-85 (2nd

(W.D.N.Y. 2008), J.N. v. Depew Union Free Sch. Dist., 2008 WL 4501940, at *3*4
                                                                          *3-*4

(W.D.N.Y. Sept. 30, 2008), see also, Chenier v. Richard W., 82 N.Y.2d 830, 832 (1993),

Hearst Corp. v. Clyne, 50 N.Y.2d 707, 714 (1980) and SRO No. 07-139); and

       Whereas in general, cases dealing with issues such as desired changes in IEPs,

specific placements, and implementation disputes may become moot at the end of the




                                            26
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 27 of 36 PageID #: 68




school year because no meaningful relief can be granted. (See, e.g., SRO Nos. 06-044,

05-058, 04-027, 00-037, 00-016 & 96-37); and

       Whereas administrative decisions rendered in cases concerning such issues

arising out of school years that have since expired may no longer appropriately address

the current needs of the student. (See Daniel R.R. v. El Paso Indep. Sch. Dist., 874 F.2d

1036, 1040 (5th Cir. 1989) and SRO Nos. 07-139, 07-028, 06-070 & 04-007); and

       Whereas an exception provides that a claim may not be moot despite the end of a

                          student’s IEP was written, if the conduct complained of is
school year for which the student's

“capable of repetition, yet evading review."
"capable                            review.” (See Honig v. Doe, 484 U.S. 305, 318-23

(1988), Lillbask, 397 F.3d at 84-85, Daniel R.R., 874 F.2d at 1040 and SRO No. 04-038);

and

       Whereas the exception applies only in limited situations (see City of Los Angeles

v. Lyons, 461 U.S. 95, 109 (1983) and is severely circumscribed. (See Knaust v. City of

                          (2nd Cir. 1998) First, it must be apparent that "the
Kingston, 157 F.3d 86, 88 (2nd                                            “the challenged

                                                                                     expiration.”
action was in its duration too short to be fully litigated prior to its cessation or expiration."

(See Murphy v. Hunt, 455 U.S. 478, 482 (1982) see Knaust, 157 F.3d at 88 and SRO No.

                                  “capable of repetition"
07-139) Second, controversies are "capable    repetition” when there is a reasonable

expectation that the same complaining party would be subjected to the same action again.

(See Weinstein v. Bradford, 423 U.S. 147, 149 (1975), Hearst Corp., 50 N.Y.2d at 714-

15 and SRO No. 07-139); and

       Whereas to create a reasonable expectation of recurrence, repetition must be

more than theoretically possible. (See Murphy, 455 U.S. at 482, Russman v. Bd. Of

                         (2nd Cir. 2001) and SRO No. 07-139)
Educ., 260 F.3d 114, 120 (2nd




                                               27
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 28 of 36 PageID #: 69




      Whereas mere speculation that the parties will be involved in a dispute over the

same issue does not rise to the level of a reasonable expectation or demonstrated

probability of recurrence.   (See Russman, 260 F.3d at 120 and SRO No. 07-139)

“Mootness” may be raised at any stage of litigation. (In re Kurtzman, 194 F.3d 54, 58 (2nd
"Mootness"                                                                            (2nd

Cir. 1999) and SRO No. 07-139); and

                                                                                    parties’
      Whereas in this case, there is no longer any live controversy relating to the parties'

dispute for the 2019-2020 school year because even if a determination on the merits

demonstrated that the DOE did not offer the student a FAPE for the 2019-2020 school

year, in this instance, it would have no actual effect on the parties because the 12-month

2019-2020 school year expired on June 26, 2020, and the student remained entitled to

his pendency placement and services funded by the DOE through the conclusion of the

administrative due process; and

                                Parent’s claims for the 2019-2020 school year need not
      Whereas, accordingly, the Parent's

be further addressed here; and

      Whereas numerous SRO decisions have affirmed that an IHO is not required to

make a determination that is academic or will have no actual impact upon the parties.

(See SRO Nos. 11-085, 09-077, 09-065, 08-104, 08-044, 07-077, 06-044, 04-006, 02-

086, 02-011 & 97-64); and

                                      Court’s decision in V.S. (2011 WL 3273922), the
      Whereas concerning the District Court's

court in that case held that in SRO No. 10-041, the SRO correctly determined that the

Parents’ request for funding for the school year that was the subject of that appeal was
Parents'

no longer at issue where the student was educated at public expense at a private school

chosen by the Parents for the duration of the school year pursuant to a pendency order,




                                            28
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 29 of 36 PageID #: 70




(see V.S., 2011 WL 3273922, at *9), noting that a decision in favor of the district in that

matter would not affect its obligation to pay the costs of the student's
                                                               student’s private school tuition,

the Court nevertheless determined that the district sought redress regarding the collateral

             student’s ongoing pendency placement for future proceedings and that had
issue of the student's

a decision been rendered by a SRO on the merits, it would have affected the student's

placement (Id.); and

       Whereas after careful consideration and for several reasons discussed below, I

respectfully decline to adopt the reasoning as set forth in V.S.:

       First, the sole reason that the District Court in V.S. held that SRO No. 10-041, was

not moot was because the parties required resolution of the merits of their dispute to

              student’s pendency placement in future proceedings. (See V.S., 2011 WL
establish the student's

3273922, at *10) However, this rationale regarding future pendency may be read so

broadly as to apply to virtually any and all IDEA proceedings involving the educational

placement or services to be provided to a student, and other courts in New York have not

adopted this broad approach. (See Bd. of Educ. v. O'Shea, 353 F.Supp.2d 449, 457

(S.D.N.Y. 2005)(determining the matter was moot and
                                                and declining to resolve the merits of
                                                                                    of

the parties'
    parties’ dispute when the pendency provision provided
                                                 provided an independent basis for doing

                                                                             (2nd Cir.
so) see also Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195 (2nd

                                         formed a basis for awarding
2002)(ruling that the pendency provision formed             awarding relief
                                                                     relief without

addressing the merits of
                      of the parties'
                             parties’ dispute), Bd. of Educ. v. Schutz, 290 F.3d 476, 484

(2nd Cir. 2002)(rejecting the district's argument that a dispute must be resolved on the
(2nd

merits rather than on the basis of
                                of the pendency
                                       pendency provision), Patskin, 583 F. Supp. 2d at

428-29 (holding that the matter was moot where the school
                                                   school year
                                                          year at issue had
                                                                        had passed,




                                              29
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 30 of 36 PageID #: 71




and stating that the relevant controversy
and                           controversy was whether
                                              whether the IEP that the student was

provided with was an appropriate placement and
                                           and that there was no reasonable

expectation that the student would    subjected to that particular IEP again), M.S. v. New
                             would be subjected

          Dep’t of Educ., 734 F. Supp. 2d 271, 273, 278-80 (E.D.N.Y. Aug. 25,
York City Dep't

                                  and noting that the parents were receiving full
2010)(dismissing the case as moot and                                        full

             for their
compensation for their private school
                               school expenditures and
                                                   and that the proceeding was brought

to obtain legal
          legal fees), J.N., 2008 WL 4501940, at *3*4 (upholding a SRO’s
                                                 *3-*4             SRO's determination

that the case was moot), Bd. of Educ. v. Steven L., 89 F.3d 464, 468-69 (7th Cir

1996)(holding that it was not necessary                          would prevail
                              necessary to determine which party would prevail on the

merits when the stay
                stay put provision controlled
                                   controlled for the duration of
                                                               of the dispute and
                                                                              and the

proposed
proposed public school
                school IEP was no longer
                                  longer applicable to the student), see also New York

City Dep't of Educ. v. S.S., 2010 WL 983719 (S.D.N.Y. Mar. 17, 2010)) The Ninth Circuit

has explicitly rejected this rationale, holding that the stay put provision cannot be relied

upon as the basis for a live controversy when the issue of liability on the substantive

                                                 Dep’t of Educ., 2011 WL 1979502, at
issues has been rendered moot. (See Marcus I. v. Dep't

*1 (9th Cir. May 23, 2011)(explaining that stay put provision 20 U.S.C. § 1415(j)
                                                                          1415(1) is

designed to allow a student to remain in an educational
                                            educational institution pending litigation, but

does not guarantee a student the right to remain in any particular institution because the

right to a stay put placement that stems from a given adjudicatory proceeding
                                                                   proceeding lapses once

the proceeding has concluded).

       Second, we must be concerned with adjudicating rights unnecessarily, particularly

when it will not affect the claims that a party alleged at the outset of the due process

proceeding and especially under a statutory scheme like the IDEA, which envisions that




                                            30
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 31 of 36 PageID #: 72




Parents and Districts will continue to convene on at least an annual basis to review a

student's current IEP or educational placement, share their concerns with one another,

and cooperatively and affirmatively engage in efforts to develop a new appropriate plan

designed to offer the student a FAPE in the public schools.            (See 20 U.S.C. §

1414[d][4][A], 34 C.F.R. § 300.324[b][1][i], see also Educ. Law § 4402[2] and 8 NYCRR

200.4[f]) This process usually works best when it is as free as possible from acrimonious

relationships that often develop after continued litigation.

       Third, the automatic nature of the pendency provision set forth in the IDEA (see

                                    (2nd Cir. 1982), Wagner v. Bd. of Educ., 335 F.3d
Zvi D. v. Ambach, 694 F.2d 904, 906 (2nd

         (4th Cir. 2003), Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 (3rd
297, 301 (4th                                                              (3rd Cir. 1996),

and if necessary, the speed with which parties may obtain State-level pendency

placement reviews on an interlocutory basis under New York's regulatory scheme (see 8

NYCRR 279.10[d]) strongly diminishes the need to establish future pendency placements

for future school years. Such determinations are better left until the proceedings under

which the right arises are commenced and the issue of the student's pendency placement

is actually in dispute.

       Fourthly, the Court's comment that a decision on the merits in V.S. would be useful

(2011 WL 3273922, at *10), raises a concern that the decision has the effect of removing

the much needed discretion of administrative hearing officers to focus on both fairly and

efficiently resolving disputes while retaining the discretion of how best to allocate their

adjudicative resources to address ever growing dockets.

       Lastly, the Second Circuit has proffered three possible definitions of "then current

educational placement": (1) the placement described in the student's most recently




                                             31
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 32 of 36 PageID #: 73




implemented IEP; (2) the operative placement actually functioning at the time when the

pendency provision of the IDEA was invoked; and (3) the placement at the time of the

previously implemented IEP. (See Mackey, 386 F.3d at 163, citing Thomas v. Cincinnati

Bd. of Educ., 918 F.2d 618, 625 [6th Cir. 1990] [emphasis added], see also SRO No. 05-

006) Thus, there is no barrier to an IHO deciding "pendency'
                                                  “pendency” in a future matter between

the parties were a decision on the merits has not been rendered in a previous controversy

between them; and

                                                                    Parents’ claim for the
       Whereas for the forgoing reasons, I decline to find that the Parents'

2019-2020 school year continues to be a live controversy because I find that the matter

has been rendered moot by the passage of time and the exception to the mootness

doctrine does not apply in this case because the matter is not readily capable of repetition

and in such a case, if any, the case would not evade review; and

       Whereas the Parents may elect to challenge the IEP developed for the 2020-2021

school year and seek tuition reimbursement or enhanced services for the student at his

private school for the 2020-2021 school year in a subsequent due process proceeding,

the issues presented in such a claim could be different as the services recommended for

the 2019-2020 school year; and

       Whereas each year the elements of a tuition reimbursement or enhanced services

claim must be analyzed separately. (See Mrs. C. v. Voluntown Bd. of Educ., 226 F.3d

60, 67 (2 nd Cir.
       (2nd       2000)(examining the prongs of
                                             of the Burlington/Carter test separately
                                                                           separately for
                                                                                      for

each school
     school year at issue), Snyder v. Montgomery County Pub. Schs., 2009 WL 3246579,

*9-*10 (D.Md. Sept. 29, 2009), Omidian v. Bd. of Educ., 2009 WL 904077, at *21-*26
*9-'10

(N.D.N.Y. Mar. 31 2009)(analyzing each year of
                                            of a multi-year tuition reimbursement claim




                                            32
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 33 of 36 PageID #: 74




                                        Dep’t of Educ., 2008 WL 4890440, at *16
separately), Student X v. New York City Dep't

(E.D.N.Y. Oct. 30, 2008) and SRO Nos. 09-071 & 09-055); and

        Whereas, accordingly, the exception to the mootness doctrine does not apply here

as I do not find this matter to be capable of repetition yet evading review. (See Honig,

484 U.S. at 318-23, Lillbask, 397 F.3d at 84-85, Daniel R.R., 874 F.2d at 1040 and SRO

04-038); and

                          the Mayor's
   Whereas, additionally, the Mayor’s new
                                      new policy
                                          policy announced
                                                 announced on
                                                           on June
                                                              June 24,
                                                                   24, 2014,
                                                                       2014, was

implemented September 1, 2014 and includes the following changes in New York City:

   •   Expedite Decisions: Where settlement is appropriate, DOE will seek settlement
        within (15) days of receiving notice of parent intent to unilaterally place their child
        in a school.

   •   Reduce Extended Legal Battles: The DOE will refrain from re-litigating settled
        or decided cases, unless there is a change in the IEP placement recommendation.
        The DOE will avoid unnecessary litigation in cases where the agency is unable to
        offer a placement, or when a child is about to enter the final grade of a school.

   •   Reduce Paperwork: Instead of requiring parents to submit full documentation
        every year, the DOE will only require that paperwork every three years, allowing
        for income eligibility updates to be made each year, as needed.

   •   Expedite Payments: DOE will make tuition payments on a monthly basis when
        required by a program, and it will provide a payment schedule to parents following
        any settlement. Once parents win a claim for tuition reimbursement, the DOE will
        pay the tuition while the DOE appeals that decision to a higher level of review.

; and
        Whereas these changes make it even more less than likely that this matter is

capable of repetition that may evade review (supra); and

        Whereas it is also important to note that there is case law that prohibits the DOE

                                                                      Dep’t of
from recouping payments made pursuant to pendency. (See New York City Dep't

Educ. v. S.S., 2010 WL 983719, at *11 [S.D.N.Y. Mar. 17, 2010]); and




                                              33
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 34 of 36 PageID #: 75




                      DOE’s failure to appear at the hearing and its default constitutes a
          Whereas the DOE's

                                                                          Parent’s
concession of a denial of FAPE and the uncontroverted record supports the Parent's

request for relief as detailed below.

          NOW therefore, it is hereby

                           DOE’s DEFAULT for its FAILURE TO APPEAR and after
          ORDERED upon the DOE's

INQUEST that the pursuant to the provision of the IDEA regarding "pendency"
                                                                 “pendency” and its

accompany provisions regarding an award of compensatory services for the NYC-DOE's
                                                                         NYC-DOE’s failure

to implement "pendency",
             “pendency”, upon its receipt of reasonably satisfactory proof of services having been

rendered, the DOE shall either reimburse the Parent and/or directly pay the cost of the student's
                                                                                        student’s

tuition and related services at the private school, as well as for the cost of the student's
                                                                                   student’s

transportation to and from the private school with a 1:1 nurse, for the entirety of the student's
                                                                                        student’s 12-

month 2019-2020 school year thereat, as well as those same services in the amount

indicated, but in no case duplicating those services which would result in "double
                                                                           “double dipping",
                                                                                   dipping”,

additionally as an award of compensatory service on the grounds of equitable

                       DOE’s failure to appear at the hearing, its default on its statutory
considerations for the DOE's

                  “pendency” and at a "hearing
obligations under "pendency"          “hearing on the merits",
                                                      merits”, thus resulting in its tacit

concession of a denial of FAPE for the student's
                                       student’s 12-month 2019-202 school year, for any

                                                      DOE’s failure to timely implement
of the services the student missed as a result of the DOE's

“pendency” and on a compensatory and equitable basis to cover the entirety of the
"pendency"

student’s 12-month 2019-2020 school year, with the cost for these services not exceed
student's

the reasonable and fair market rate cost for such services in New York City; and it is

further




                                                 34
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 35 of 36 PageID #: 76




                           DOE’s DEFAULT for its FAILURE TO APPEAR and after
          ORDERED upon the DOE's

INQUEST that the DOE shall conduct evaluations of the student in all areas of his

suspected disabilities, not evaluated within the last two years, for the 2021-2022 school

year; and it is further

                           DOE’s DEFAULT for its FAILURE TO APPEAR and after
          ORDERED upon the DOE's

INQUEST that the CSE shall forthwith reconvene to produce a new IEP for the student that

considers all
considers all of
              of the
                 the student's
                     student’s available
                               available evaluations
                                         evaluations and
                                                     and any
                                                         any related
                                                             related information and produce
                                                                     information and         a new
                                                                                     produce a new

    for the
IEP for the student's
            student’s 2021-2022
                      2021-2022 school year; and it is further

                           DOE’s DEFAULT for its FAILURE TO APPEAR and after
          ORDERED upon the DOE's

                                                                this matter
INQUEST that in light of the determinations herein, I find that this matter is
                                                                            is rendered
                                                                               rendered "moot"
                                                                                        “moot”

                           to address
and that it is unnecessary to address the
                                      the merits
                                          merits of
                                                 of the
                                                    the parties’ contentions herein
                                                        parties' contentions herein and it is

further

                           DOE’s DEFAULT for its FAILURE TO APPEAR and after
          ORDERED upon the DOE's

        that any
INQUEST that any of
                 of the
                    the other
                        other relief
                              relief sought
                                     sought by the Parent
                                            by the Parent not
                                                          not addressed
                                                              addressed by this "Final
                                                                        by this “Final Order”
                                                                                       Order"

is found to be either resolved by the parties, withdrawn by the Parent, outside the scope of

    IHO’s authority,
the IHO's authority, unsupported
                     unsupported by the record,
                                 by the         or rendered
                                        record, or rendered moot
                                                            moot by the "Order
                                                                 by the “Order on
                                                                               on Pendency'
                                                                                  Pendency”

rendered herein."
rendered herein.”


DATED:         December 2, 2020                                    _______________________
               New York, New York                                  Edgar De Leon - IHO


                               NOTICE OF RIGHT TO APPEAL

       Within 40 days of the date of this decision, the parent and/or the Public-
School District has a right to appeal the decision to a State Review Officer (SRO)
of the New York State Education Department under section 4404 of the Education
Law and the Individuals with Disabilities Education Act.



                                                35
Case 1:21-cv-00462-EK-PK Document 7-1 Filed 01/27/21 Page 36 of 36 PageID #: 77




       If either party plans to appeal the decision, a notice of intention to seek
review shall be personally served upon the opposing party no later than 25 days
after the date of the decision sought to be reviewed.

       An appealing party’s
                     party's request for review shall be personally served upon the
opposing party within 40 days from the date of the decision sought to be reviewed.
An appealing party shall file the notice of intention to seek review, notice of request
for review, request for review, and proof of service with the Office of State Review
of the State Education Department within two days after service of the request for
review is complete. The rules of procedure for appeals before an SRO are found in
Part 279 of the Regulations of the Commissioner of Education. A copy of the rules
in Part 279 and model forms are available at http://www.sro.nysed.gov. (Rev.
07/09/20)




                                          36
